El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso enmarca uno de varios casos pro-ducto de un operativo que se conoció como la “redada judicial”. A raíz de ésta, allá para las postrimerías del año 1993, se radicaron varios cargos criminales contra funcio-narios de la Rama Judicial, abogados y ciudadanos. La in-vestigación y procesamiento de estas personas tuvo como base, de manera principal, el testimonio de un alguacil que alegadamente actuó como “agente encubierto”: Fernando L. Collazo.
La naturaleza de la prueba presentada a nivel del tribunal de instancia —testimonio de un alegado agente en-cubierto que se limitó a establecer los elementos mínimos del alegado delito cometido— y la negativa del juez que *88presidió el proceso de instruir a los señores del Jurado so-bre la forma y manera en que éstos debían de evaluar dicho testimonio, nos llevan a revocar la convicción decre-tada y a devolver el caso al tribunal de instancia para la celebración de un nuevo juicio. Veamos.
HH
Allá, para mayo de 1993, Fernando L. Collazo acudió a la oficina del Sr. Julio Jurado,(1) sita la misma en la Oficina de la Administración de Tribunales. Collazo le expresó a Jurado que, supuestamente, el Alguacil General de San Juan quería que él investigara la conducta de un alguacil adscrito al Centro Judicial de San Juan, conocido como “Mayito”. Collazo informó al Alguacil Jurado que él había aceptado la encomienda de hacer el trabajo investigativo.(2)
La investigación comenzó en el centro de trabajo en el cual laboraba el tal alguacil “Mayito”: el antes mencionado Centro Judicial de San Juan. Inicialmente, Collazo repor-taba el “progreso” de la investigación a funcionarios de la Oficina de Administración de Tribunales (en adelante la O.A.T.). Sin embargo, luego que, alegadamente, afloraran indicios de posible conducta delictiva, el Negociado de In-vestigaciones Especiales (en adelante el N.I.E.) del Depar-tamento de Justicia asumió las riendas de la investigación. En específico, el agente especial Eric Hernández Marrero actuó como agente supervisor de la investigación.(3) Como parte de su encomienda, Collazo gozaba de ciertos benefi-cios que, de ordinario, no estaban disponibles para otros *89alguaciles: i.e., automóvil, teléfono celular y busca perso-nas t/c/c beeper, entre otros.(4)
En el Centro Judicial de San Juan, según la declaración del agente encubierto Collazo, algunos alguaciles, aboga-dos, fiadores y hasta un juez cometieron, entre otros, deli-tos de soborno y oferta de soborno. Una vez se obtuvo la “prueba” con respecto a dichas personas, Collazo fue tras-ladado al Centro Judicial de Bayamón. Ello obedeció a que era un secreto a voces, en el Centro Judicial de San Juan, que Collazo actuaba como agente encubierto. (5)
El traslado se materializó el 3 de noviembre de 1993. Al iniciar labores en el mencionado Centro Judicial de Baya-món, Collazo alegadamente fue increpado por otros compa-ñeros de trabajo en torno a las motivaciones de su traslado.(6) No obstante las sospechas de los propios em-pleados del Centro Judicial de Bayamón, tan sólo dos (2) semanas luego del traslado, alegadamente, se concretó la transacción que hoy ocupa nuestra atención. (7)
Aun cuando, por la propia admisión de Collazo,(8) el aquí apelante, Pedro Acevedo Estrada, nunca había sido conocido como persona dedicada al trasiego de drogas y sin que éste hiciera acercamiento alguno, el 17 de noviembre de 1993, a eso de las diez u once de la mañana, Collazo se acercó al Alguacil Acevedo Estrada indicándole que “estaba desesperado, que se metía cualquier cosa”. Esto, pues, se-gún indicó Collazo al Alguacil Acevedo Estrada, él “estaba en un estado de depresión, de desesperación, estaba en el *90uso de sustancias”. (9) Alegadamente, el alguacil Acevedo Estrada le contestó que “se había encontrado una marihuana en la sala de investigaciones”, respondiendo Co-llazo: “tráemela, que yo me la meto”. No se acordó precio alguno, ni tan siquiera se habló del tema.(10)
Así las cosas, al otro día, en pleno Centro Judicial, a eso de las 8:30 a.m., alegadamente, se concretó la transacción. Según el testimonio de Collazo, en esa mañana los hechos ocurrieron de la siguiente manera: “cuando iba entrando por la unidad de citaciones y arrestos, ... inmediatamente cuando yo fui entrando por la puerta, venía el Alguacil Acevedo Estrada, de frente hacia mí y de espalda hacia las personas que se encontraban en el fondo de la oficina. En-tonces, en ese momento nos encontramos de frente y enton-ces siento que me dan ... que me tocan los genitales, y me dice [Acevedo] ‘papi, de quien es eso’, y al mismo, tiempo siento que me introducen algo en el bolsillo de la camisa. ... Y entonces cuando siento eso que miro, que es un pequeño sobre con cierre de presión, de esos plástico [s], que conte-nía algo verde, ¿no?, aparentaba ser marihuana”.(11) Todo esto ocurrió a la hora de entrada de varios funcionarios del Centro Judicial y donde, como cuestión de hecho, había varios empleados que comenzaban sus labores diarias.(12) Del récord se desprende que el Ministerio Público no pre-sentó como testigo a ninguno de los presentes para corrobo-rar algún dato de la versión del alguacil encubierto.
Conforme el testimonio de Collazo, a eso de las 3:45 de la tarde, luego de recorrer las calles de la zona metropoli-tana durante gran parte del día, Collazo acudió al área de las celdas de confinados en el Centro Judicial de Bayamón. Allí, mientras cerraba las celdas, en un área donde, según *91alega, no había nadie, —y sin que se hubiera acordado an-teriormente precio alguno y sin que tan siquiera hubieran acordado encontrarse en dicho lugar— Collazo entregó quince dólares ($15) a Acevedo Estrada como pago por la marihuana. (13)
Pasadas las 5:00 p.m. del 18 de noviembre, Collazo se encontró con el agente especial del N.I.E. a cargo de la pesquisa y entregó el sobre plástico que, presuntamente, contenía marihuana. Acto seguido, Collazo plasmó los he-chos en una declaración jurada. Cuando el agente del N.I.E., Hernández Marrero, recibió la sustancia controlada en cuestión, éste colocó sus iniciales en el sobre junto a las de Collazo. Entonces la prueba fue guardada en un arma-rio hasta que cinco (5) días más tarde, el 23 de noviembre, el agente del N.I.E. la llevó al Instituto de Ciencias Foren-ses para el análisis químico correspondiente.(14)
Allí, la sustancia fue recibida por Raquel Lugo Díaz. Ésta, al recibir el sobre, apuntó el número de referencia, el número del sobre y dos (2) fechas distintas, indicando el día en que recibió la evidencia: en una ocasión escribió la fecha de recibo del 18 de noviembre y en otras la del 23.(15) En cuanto al sobre que contenía la prueba, el agente del N.I.E. señaló que “la persona que recibió la evidencia hizo unas anotaciones pero que no puede decir categóricamente si esas anotaciones corresponden a las que observó en corte abierta en el mencionado documento”.(16)
En diciembre de 1993, el N.I.E. llevó a cabo lo que se conoció como la “redada judicial”. Entre los arrestados y/o implicados se encontraban abogados, alguaciles, fiadores y hasta un juez. El entonces alguacil, hoy apelante, Acevedo *92Estrada fue encausado por el cargo de posesión, con inten-ción de distribuir, sustancias controladas.
Luego de varios trámites procesales, se celebró el juicio contra el apelante ante el antiguo Tribunal Superior de Puerto Rico, Sala de Arecibo. La prueba de cargo descansó, de manera principal, en el testimonio del “testigo estrella”, el agente encubierto Fernando L. Collazo. En esencia, la prueba de cargo fue la que hemos vertido anteriormente, según se desprende de la exposición estipulada de la prueba.
La defensa, por su parte, intentó establecer, a priori, tres (3) puntos: el carácter mendaz del testigo; sus motivaciones aviesas para con el apelante y la buena reputación de éste. Para ello, presentó varios testigos: alguaciles, jueces y prueba documental. El jurado, en votación de 9 a 2 —uno se abstuvo— halló culpable al apelante. Aun cuando el tribunal sentenció al apelante a cinco (5) años de prisión, lo dejó libre bajo fianza en apelación por entender que la misma tenía buenas probabilidades de éxito. Ello, según el juez que presidió el proceso, porque este Tribunal Supremo podría entender que el “veredicto rendido por el Jurado en este caso no representa el balance más racional y justiciero de la prueba presentada en este caso”.(17)
En su escrito de apelación, Acevedo Estrada planteó la supuesta comisión de catorce (14) errores, de variada na-turaleza, por parte del tribunal de instancia. Posterior-mente, el Procurador General compareció ante esta Curia solicitando que confirmáramos el dictamen del Jurado. Ha-biendo examinado detenidamente el voluminoso expe-diente, la exposición narrativa de la prueba y los escritos de las partes, nos encontramos en posición de resolver.
*93HH HH
Por ser dispositivos del asunto ante nos, procedemos a discutir los errores duodécimo y decimotercero planteados por el apelante. Veamos.
Antes de evaluar los hechos del caso, es necesario hacer un breve preludio. No es nueva la honda preocupación que ha tenido este Tribunal con respecto a varios tipos de testimonios. Entre ellos, sólo por mencionar algunos, se encuentran los testimonios estereotipados; confidencias policíacas no corroboradas; transacciones realizadas a plena luz del día y/o a plena vista, y, en general, el testimonio de agentes encubiertos. Pueblo v. Ruiz Negrón, 113 D.P.R. 17 (1982); Pueblo v. Sanabria Pérez, 113 D.P.R. 694, 696 esc. 2 (1983); Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243 (1979).
Recientemente, en Pueblo v. Camilo Meléndez, 148 D.P.R. 539, 558 (1999), reiteramos la norma de que, en nuestra jurisdicción, “el uso de declaraciones estereotipadas por cualquier tipo de testigo, en este caso agentes del orden público, debe ser objeto de escrutinio riguroso para evitar que declaraciones falsas o inexactas, vulneren derechos de ciudadanos inocentes”. (Énfasis suplido.) Hemos definido el testimonio estereotipado como aquel que se ciñe a establecer “los elementos mínimos necesarios para sostener un delito sin incluir detalles imprescindibles para reforzarlo”. Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 480 (1989).(18)
*94Por otro lado, y en referencia general a los casos en que la prueba de cargo consiste, de manera principal, en el testimonio de un agente encubierto, hemos expresado en reiteradas ocasiones que no obstante reconocer la necesidad de la utilización de estos agentes en la guerra contra el crimen, dicha práctica “no deja de ser un tanto inquietante por cuanto implica, en la gran mayoría de los casos, que un ciudadano puede ser acusado, condenado y sentenciado a prisión por un gran número de años, exclusivamente a base de la declaración, no corroborada en cuanto a los hechos esenciales de la misma, del agente encubierto”. Pueblo v. Sanabria Pérez, ante, pág. 695. De ahí, la razón para haber expresado, en innumerables ocasiones, que el testimonio de un agente encubierto debe ser examinado, o escudriñado, con especial rigor. Pueblo v. González del Valle, ante.
Este breve preludio nos sirve de base para evaluar uno de los errores señalados por la defensa: las instrucciones especiales al Jurado. En el caso de autos, concluido el des-file de prueba, llegó la crucial etapa de instrucciones al Jurado. En ese momento, la defensa, por escrito,(19) solicitó al juez que impartiera una instrucción especial en cuanto al modo de evaluar el testimonio de agentes encubiertos. El tribunal se negó a brindar la instrucción.(20)
La pauta general en torno a instrucciones al Jurado impone que se cubran los elementos esenciales de las *95defensas presentadas por el acusado, así como los aspectos de derecho que, bajo cualquier teoría razonable, pudieran estar presentes en las deliberaciones. Esto, aunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad. Pueblo v. Miranda Santiago, 130 D.P.R. 507, 518 (1992). “Ello es así porque corresponde al jurado y no al tribunal rendir un veredicto conforme a la ley y los he-chos del caso, según aquél aquilate la prueba y determine los hechos.” Pueblo v. González Colón, 110 D.P.R. 812, 815 (1991). Dicho de otra manera, para asegurar que el desen-lace del proceso adversativo esté guiado por el derecho y los hechos, es imprescindible que el Jurado, al aquilatar la prueba, cuente con las instrucciones apropiadas. Sólo así el veredicto será, cualquiera que fuese, uno justo.
No es costumbre que dictemos pautas cuando de instrucciones especiales al Jurado se trata. Ello obedece a una razón relativamente sencilla: las instrucciones especiales dependen, casi exclusivamente, de los hechos particulares del caso en cuestión y/o las defensas que se presenten en el mismo. Toda vez que éstos pueden ser tan variados como la experiencia humana, las instrucciones especiales también así lo serán. Así, pues, por consideraciones pragmáticas, es irreal establecer por adelantado qué instrucción especial procede en cada uno de los escenarios. Esta determinación debe hacerse caso a caso.
Nos compete examinar si en el presente caso, a la luz de los hechos particulares del mismo, la instrucción solicitada era procedente en derecho. Por último, hay que ponderar si, al omitir la instrucción, se privó al acusado de un juicio justo e imparcial. Cf. Pueblo v. Torres García, 137 D.P.R. 56 (1994);(21) Pueblo v. Miranda Santiago, ante; Pueblo v. *96Saenz Forteza, 100 D.P.R. 956 (1972). Como puede notarse ambos aspectos están un tanto entrelazados.
La teoría de defensa, en cuanto a este aspecto, fue neurálgica. El apelante Acevedo Estrada primero intentó establecer un patrón de mendacidad de parte de Collazo. Durante el contrainterrogatorio, confrontó al testigo con prueba específica de conducta tendente a demostrar la mendacidad del testigo encubierto Collazo. Como segundo eslabón, Acevedo presentó prueba de que la versión de Co-llazo, actuando como agente encubierto, era falsa puesto que a la hora y fecha de los hechos —ya fuese cuando se acordó la transacción; se hizo la entrega; o el pago— las circunstancias eran diametralmente opuestas a las descri-tas por éste. Por último, el acusado presentó prueba ten-dente a establecer la turbia motivación del “agente encu-bierto” para con él.
La instrucción solicitada, en consecuencia, giraba en torno a un asunto esencial de la teoría principal de la de-fensa: la mendacidad del testigo. Somos del criterio que la instrucción a los efectos de que el testimonio de Collazo debía examinarse con cautela y que el Jurado debía anali-zar qué aspectos, si alguno, otorgaban confiabilidad al, y/o corroboraban el, relato de Collazo era imprescindible. En fin, somos del criterio que el tribunal debió haber impar-tido la instrucción oportunamente solicitada por Acevedo Estrada y que erró al así no hacerlo.
Como es sabido, hemos resuelto que procede la revocación de una convicción, si el error al omitir, o impartir, la instrucción en controversia es de tal naturaleza que de no haberse cometido, probablemente, el resultado del juicio hubiera sido distinto o cuando el error cometido viola derechos fundamentales o sustanciales del acusado. Pueblo v. Miranda Santiago, ante, citando a Pueblo v. Torres Rodríguez, 119 D.P.R. 730 (1987). Somos del criterio que este es uno de esos casos.
*97Recordemos que la votación del Jurado en el presente caso estuvo tan cerrada como es posible.(22) Como jueces apelativos, muchas veces somos llamados a “ponernos en el sitio del jurado” para dilucidar asuntos como éste. Huelga decir que es sumamente difícil tal ejercicio pues el mismo conlleva cierto grado de especulación: nadie puede afirmar con certitud cómo hubiera reaccionado el Jurado, al delibe-rar, si hubiese contado con el insumo de cierta prueba o, como en el caso ante nos, si se les hubiese instruido en cuanto a la forma de evaluar el testimonio de un agente encubierto. Sin embargo, e independientemente de la com-plejidad del ejercicio al que somos llamados a realizar como foro apelativo, no podemos abdicar nuestra responsabili-dad: tenemos que necesariamente determinar la posible in-fluencia que pudo haber tenido en la mente del Jurado la instrucción solicitada y no ofrecida.
Nótese que la función de un agente encubierto es ganar la confianza del sospechoso de forma tal que éste se apreste a realizar transacciones criminosas. Por ello, en el caso de autos, el juzgador tenía que evaluar, entre otras cosas, si, a la luz de la prueba presentada, existía tal confianza. Den-tro de ese contexto, jugaba un papel importante la instruc-ción solicitada por la defensa y que el foro de instancia erróneamente excluyó. Si, como norma, el testimonio de agentes encubiertos debe ser examinado con cautela, ¿cómo debe evaluarse el de uno que, amén de lo anterior, supuestamente, había tenido un problema personal con el acusado? Debemos recordar que esa fue parte de la prueba de defensa presentada por Acevedo Estrada.
Los tribunales deben tener especial cuidado cuando de instrucciones al Jurado se trata puesto que trascienden el ámbito del derecho probatorio e inciden en ga-*98rantías constitucionales de los acusados.(23) Dado la natu-raleza de la prueba presentada por el Estado, el carácter medular de la teoría de defensa en cuanto a la instrucción solicitada y la cerrada votación del Jurado al determinar la culpabilidad del apelante, entendemos que el resultado del juicio pudo haber sido distinto de haberse brindado la instrucción.
En resumen, determinamos que procede revocar la con-vicción decretada en el presente caso, y devolver el mismo al tribunal de instancia para la celebración de un nuevo juicio por razón del tribunal sentenciador haber errado al no trasmitir al Jurado la instrucción solicitada a los efectos de que el testimonio del testigo principal de cargo debía ser examinado por ellos con cautela; ello en vista de que la prueba presentada por la defensa —tendente a demostrar mendacidad y motivos aviesos de parte del principal tes-tigo de cargo— así lo hacía necesario.
HH HH HH
Esta determinación encuentra apoyo, además, en la fra-gilidad de la propia prueba de cargo; hecho que, unido a la prueba de defensa presentada, fortalece nuestra determinación. Veamos.
La evaluación de la prueba por parte de un foro apelativo tiene ciertas limitaciones. Sin embargo, en casos de naturaleza penal, éstas deben sopesarse y analizarse cuidadosamente de forma tal que no se vulnere el derecho constitucional de un acusado a que su culpabilidad se establezca más allá de duda razonable.
Al revisar cuestiones de hecho en convicciones crimina-les, este Tribunal se ha guiado por un principio básico en *99nuestra jurisdicción: la apreciación de la prueba corres-ponde al foro sentenciador y los tribunales apelativos sólo intervendrán con ella cuando exista error manifiesto, pa-sión, prejuicio o parcialidad. Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49, 62-63 (1991).
La norma descansa en el hecho de que los foros de instancia están en mejor posición para evaluar la prueba desfilada, pues tienen la oportunidad de observar y escuchar a los testigos y, por ello, su apreciación merece gran respeto y deferencia. Pueblo v. Rosario Reyes, 138 D.P.R. 591 (1995); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Ríos Álvarez, 112 D.P.R. 92 (1982). Así, pues, a menos que existan los elementos antes mencionados y/o que la apreciación de la prueba se distancie de la realidad fáctica o ésta sea inherentemente imposible o increíble, el tribunal apelativo deberá abstenerse de intervenir con la apreciación de la prueba hecha por el juzgador de los hechos. Pueblo v. Maisonave Rodríguez, ante; Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988); Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983). En otras palabras, las determinaciones que hace el juzgador de los hechos no deben ser descartadas arbitrariamente ni tampoco deben sustituirse por el criterio del foro apelativo, a menos que de la prueba admitida surja que no existe base suficiente que apoye tal determinación. Pueblo v. Maisonave Rodríguez, ante.
Específicamente, en casos de naturaleza penal hemos requerido, para que pueda obtenerse una convicción válida en derecho que derrote la presunción de inocencia que asiste a todo acusado, que es un requisito sine qua non que el Estado presente prueba respecto a cada uno de los elementos del delito, su conexión con el acusado y la intención o negligencia criminal de este último. Como es sabido, lo anterior debe establecerse más allá de duda razonable. *100Pueblo en interés F.S.C., 128 D.P.R. 931, 941 (1991); Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988); Pueblo v. Cabán Torres, ante, pág. 652; Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 760-761 (1985).
La prueba del Ministerio Público “ ‘tiene que ser satis-factoria, es decir, prueba que produzca certeza o convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido’ ”. (Énfasis suprimido.) Pueblo v. Rodríguez Román, 128 D.P.R. 121, 131 (1991), citando a Pueblo v. Cabán Torres, ante, pág. 652. Véanse: Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974). Así, pues, la in-satisfacción de la conciencia del juzgador con esa prueba produce lo que conocemos como duda razonable. Pueblo v. Cabán Torres, ante, pág. 652; Pueblo v. Toro Rosas, 89 D.P.R. 169, 175 (1963).
Por ello, siendo la apreciación de la prueba desfilada en un juicio una cuestión entrelazada de hecho y de derecho, determinar si se probó la culpabilidad de un acusado más allá de duda razonable es revisable como cuestión de derecho. Pueblo v. Rivero, Lugo y Almodóvar, ante, pág. 472; Pueblo v. Cabán Torres, ante, pág. 653; Pueblo v. Pagán Díaz, 111 D.P.R. 608 (1981).
Claro está, el marco de acción limitado, a nivel apelativo, con respecto a la apreciación de la prueba, no implica que el foro recurrido sea inmune al error; tampoco que, so color de la deferencia y el carácter repetitivo del tipo de planteamiento que hoy enfrentamos, haremos caso omiso a los errores que se hayan cometido en el foro de instancia. Pueblo v. Pagán Díaz, ante, pág. 621. De hecho, y aun cuando ello no ocurre frecuentemente, hemos revocado sentencias en las cuales las determinaciones de hecho, aunque sostenidas por la prueba desfilada, no establecen la culpabilidad del acusado más allá de duda *101razonable. Pueblo v. Meléndez Rolón, 100 D.P.R. 734 (1972); Pueblo v. Rivera Arroyo, 100 D.P.R. 46 (1971); Pueblo v. Díaz Just, 97 D.P.R. 59 (1969).
Es por ello que no vacilaremos en dejar sin efecto “un fallo condenatorio cuando un análisis de la prueba que tuvo ante sí el tribunal sentenciador nos deja serias dudas, razonables y fundadas, sobre la culpabilidad del acusado”. (Énfasis suplido.) Pueblo v. González Román, 138 D.P.R. 691, 708 (1995), citando a Pueblo v. Carrasquillo, Carrasquillo, ante, pág. 551.
A esos efectos, debemos recordar las palabras que emitiera este Tribunal hace más de veinte (20) años:
Hasta tanto se disponga de un método infalible para averi-guar sin lugar a dudas dónde está la verdad, su determinación tendrá que ser una cuestión de conciencia. Ese deber de con-ciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila.
Cuando de aquilatar la prueba se trata es difícil a veces tra-zar una línea demarcadora entre cuestiones de hechos y cuestio-nes de derecho. Las pruebas son hechos pero su análisis pone en movimiento, además de la experiencia del juzgador, su conoci-miento del Derecho para así llegar a una solución justa de la controversia.(24) (Énfasis suplido.)
Teniendo todo lo anterior en mente, evaluamos si en el caso ante nuestra consideración el juzgador de los hechos pudo haber rendido un veredicto absolutorio, de haber sido instruido correctamente por el tribunal, por razón de duda razonable. Debemos reconocer que los ciudadanos que com-ponen el mismo, al igual que a veces sucede con los jueces que presiden los juicios por tribunal de derecho, también pueden cometer un error manifiesto. Por supuesto, existe una mayor probabilidad de error cuando el Jurado ha reci-bido instrucciones erróneas o, como en el caso de autos, el juez se niega a impartir una instrucción especial que re-*102sulta procedente en derecho. Examinamos la prueba presentada.
Antes de ingresar a la Rama Judicial, el testigo Collazo se desempeñó en el servicio público, específicamente en la Administración de Corrección. De su puesto como guardia penal, Collazo fue destituido por haber incurrido en con-ducta delictiva en los propios predios de la institución. Du-rante el juicio, la defensa, como procede hacer cuando se pretende impugnar un testigo con prueba extrínseca(25) ofreció a éste la oportunidad de negar o aceptar la verdad de lo aseverado. Sin embargo, sorpresivamente, Collazo in-sistió que no fue destituido, aseveración que no es cierta.(26) Por otro lado, tenemos que el alguacil Collazo, al ingresar a la Rama Judicial omitió, en su solicitud de empleo, delibe-radamente el antes mencionado hecho(27)
Tiempo después de ingresar a la Rama Judicial, Collazo acudió a la O.A.T. para “denunciar actos de corrupción”; se ofreció para investigar el asunto como agente encubierto. Luego de permitírsele tal actuación, Collazo comenzó a re-cibir, repetimos, ciertos “beneficios marginales”, tales como un automóvil alquilado, un teléfono celular y un busca per-sonas (beeper).(28)
Iniciada la pesquisa en el Centro Judicial de San Juan, Collazo, alegadamente, “obtuvo” prueba incriminatoria que involucraba a abogados, fiadores, alguaciles y hasta un *103juez en actos delictivos. Luego que circulara información en el sentido de que actuaba como agente encubierto, Co-llazo fue trasladado al Centro Judicial de Bayamón. Allí, a sólo dos (2) semanas de haber sido trasladado, y no obs-tante las sospechas e inquisiciones en torno a su traslado por parte de sus compañeros de trabajo, alegadamente rea-lizó la compraventa de drogas con el apelante.
Collazo declaró que cuando informó al apelante que es-taba deprimido y usando sustancias controladas, “que se metía cualquier cosa”, fue a eso de las diez u once de la mañana, aunque no estaba muy seguro. La prueba de de-fensa, sin embargo, estableció que el apelante Acevedo Estrada fungió como alguacil de sala, hasta las once y media de la mañana, en la sala 403. (29)
Por otra parte, la alegada transacción ocurrió en las ins-talaciones del tribunal, a plena hora de entrada de los em-pleados y sólo a pasos de una sala donde varios funciona-rios se disponían a comenzar sus faenas. En este cuadro, supuestamente, el apelante colocó la bolsita de marihuana en el bolsillo de Collazo mientras expresaba la frase “papi de quién es eso”, mientras realizaba la conspicua acción de tocar los genitales de Collazo. Aparentemente, nadie más observó la supuesta transacción. De hecho, el Estado no pudo producir ningún testigo adicional que corroborara tan siquiera el haber visto a Collazo junto al aquí apelante en dicho día.
El pago por la sustancia controlada supuestamente se llevó a cabo en un escenario todavía más controversial. Se-gún Collazo, aun cuando en ningún momento se había ha-blado de dinero o algún tipo de remuneración, él le pagó la marihuana (quince dólares ($15)) a Acevedo en el área de la unidad de confinados (sótano) del mencionado centro judicial. Testificó Collazo que el pago ocurrió a eso de las *1043:30 p.m. y que allí no había ni un alma. La defensa esta-bleció, sin embargo, con copiosa prueba, que era falso lo aseverado por el testigo. Esto, porque las celdas estaban llenas de confinados a la mencionada hora, (30)
¿Qué motivación pudo haber tenido Collazo para inducir al apelante, Acevedo Estrada, a que le “vendiera” marihuana? No sólo Acevedo Estrada no era conocido como una persona que distribuyese sustancias controladas, en o fuera del tribunal, sino que, durante el juicio, desfiló prueba incontrovertida en torno a las malas relaciones per-sonales entre ambos. En específico, se estableció que habían tenido un serio incidente en relación con un ciudadano que había sido arrestado ilegalmente debido a una confusión en torno a la identidad del arrestado. (31)
Finalmente, debemos destacar que algunos jueces del Tribunal de Primera Instancia, que evaluaron el testimo-nio de Collazo en otros casos relacionados con la llamada “redada judicial”, hicieron diversas y serias manifestacio-nes y determinaciones judiciales negativas con respecto a éste. Tres (3) jueces, que intervinieron en casos donde Co-llazo fue el testigo principal de cargo, y que fueron testigos *105de defensa en este caso, señalaron que éste había mentido ante ellos.(32)
En fin, resulta, cuando menos, un tanto difícil de acep-tar la teoría del Estado en el presente caso. Tenemos, de testigo principal, a una persona con historial de mendaci-dad que, incluso, niega en corte abierta un hecho indiscu-tiblemente cierto; testigo cuyo testimonio, en casos relacio-nados, ha sido rechazado como falso por experimentados y competentes magistrados. Ese testigo narra una historia que, aun cuando no imposible, resulta difícil de creer y aceptar; esto es, que una persona, el apelante, que prácti-camente no tenía relación alguna con él —de hecho, no se hablaban debido a un problema surgido entre ellos— y que no era conocido como traficante de sustancias controladas, le “regala” o vende cierta cantidad de marihuana, lleván-dose a cabo el traspaso de la droga, y el pago de la misma, en circunstancias que son desmentidas y/o no son corrobo-radas por otros funcionarios públicos. Si a ello le añadimos que era de conocimiento público que ese testigo era un “agente encubierto”, la historia narrada por éste causa en nuestras consciencias serias interrogantes. Cf. Pueblo v. González Román, ante.
En fin, nos enfrentamos a una prueba de cargo, cuando menos, frágil que se limita a establecer los elementos mí-nimos del delito imputado. Por otro lado, la prueba de de-fensa es una que tiende a demostrar que dicha prueba no es cierta.

Esto, unido al hecho de que el Tribunal de Primera Ins-tancia se negó a instruir al Jurado en cuanto a la forma en 
*106
que debía evaluarse el testimonio del testigo principal de cargo, nos lleva a concluir que, cuando menos, procede la celebración de un nuevo juicio.

A tenor con todo lo antes expuesto, procede revocar la sentencia que condenó al apelante, Pedro Acevedo Estrada, por infracción al Art. 401 de la Ley de Sustancias Contro-ladas de Puerto Rico, 24 L.P.R.A. sec. 2401, devolviéndose el caso al foro de instancia para la celebración de un nuevo juicio en el caso de autos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Negrón García se inhibieron. La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.

 Es un alguacil investigador de la Oficina de Administración de Tribunales (en adelante la O.A.T.). Entre sus funciones se encuentra la dirección de la Unidad Especial de Alguaciles. E.N.P., pág. 106.


 E.N.P., pág. 106.


 E.N.P., págs. 6 y 95.


 E.N.P., págs. 36 y ss.


 E.N.P., pág. 107.


 Collazo, al ser indagado en torno a su traslado, explicó a sus compañeros que el traslado se debía a una supuesta investigación que había en contra suya por haber realizado varias transacciones en el Centro Judicial de San Juan con algunos fun-cionarios, abogados y ciudadanos. La razón para ello es que intentaba proteger su seguridad. E.N.P., pág. 7.


 E.N.P., pág. 7.


 E.N.P., pág. 35.


 E.N.P., pág. 7.


 E.N.P., pág. 47.


 E.N.P., págs. 8-9.


 É.N.P., págs. 49-50.


 E.N.P., págs. 9-10.


 E.N.P., pág. 96.


 E.N.P., págs. 101-102.


 E.N.P., pág. 99.


 Legajo Núm. 2 del Apéndice, pág. 388.


 Hace más de veinticinco (25) años, fijamos los parámetros esenciales para examinar la credibilidad de un testimonio estereotipado. Estos son:
1. El mismo debe ser escudriñado con especial rigor.
2. Tanto los casos de ‘la evidencia abandonada” o “lanzada al suelo” como los casos del “acto ilegal a plena vista” deben, en ausencia de otras consideraciones, inducir sospecha de la posible existencia de testimonio estereotipado.
3. Cuando el testimonio es inherentemente irreal o improbable debe rechazarse.
*944. El testimonio estereotipado puede perder su condición de tal si, yendo más allá de los datos indispensables para probar los requisitos mínimos de un delito, se le rodea de las circunstancias en que funciona el agente, el término de su investigación, los resultados obtenidos fuera del caso en trámites y otros detalles.
5. La presencia de contradicciones o vaguedades en el testimonio debe tender a reforzar el recelo con que hay que escuchar esta clase de declaraciones. Véanse: Pueblo v. Camilo Meléndez, 148 D.P.R. 539 (1999); Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993); Pueblo v. González del Valle, 102 D.P.R. 374 (1974).


 Legajo Núm. 2 del Apéndice, págs. 275-277.


 íd., pág. 272.


 Debe señalarse que en Pueblo v. Torres García, 137 D.P.R. 56, 66 (1994), al mencionar que el apelante no había evaluado las instrucciones por lo que no podía evaluarse su planteamiento, expresamos que “[djifícilmente podemos caracterizar la prueba como floja, descarnada, estereotipada, inverosímil o insuficiente”. Dicho caso dista en demasía del de autos.


 Como relatáramos antes, el Jurado rindió veredicto de culpabilidad por la escasa mayoría de 9 a 2, con una abstención, la que se cuenta como un voto para absolver.


 Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.


 Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 551-552 (1974).


 Regla 47(b) de Evidencia, 32 L.P.R.A. Ap. IV.


 En carta fechada el 28 de enero de 1982, el Administrador de Corrección, Sr. Charles Jiménez Nettleship, destituyó de su empleo a Collazo por poseer un revólver en la Penitenciaría Estatal sin estar debidamente autorizado para poseerlo o portarlo. Legajo Núm. 1 del Apéndice, pág. 28 y ss.


 Uno de los testigos de defensa fue el alguacil Domingo Moyeno Molina. Éste entrevistó a Collazo para otorgarle el puesto de alguacil. Durante la misma, según el testimonio no contradicho de este testigo, se le preguntó a Collazo si había sido destituido anteriormente del servicio público; éste contestó que no. De paso, Moyeno Molinacseñaló que, como Alguacil General, “estaba obligado a rechazar las solicitu-des de aquellos candidatos que hubiesen sido destituidos previamente del servicio público”. E.N.P., pág. 116.


 E.N.P., pág. 36 y ss.


 Testimonio del Alguacil General Auxiliar, Sr. Ángel M. Bermúdez Agosto. E.N.P., pág. 122. Ello, de acuerdo con el registro que se lleva a tales efectos.


 para establecer dicho hecho la defensa presentó prueba testifical y documental. Por ejemplo, el testimonio del alguacil José Flores, quien, para la fecha de los hechos, estaba asignado a la Unidad de Confinados, y quien, además de expli-car que por las tardes se llevan al tribunal los confinados citados para “conferencia”, para que puedan ser entrevistados por los abogados de la Sociedad para Asistencia Legal, expresó que la tarde en cuestión había de diez (10) a quince (15) confinados en las celdas. Además, señaló que el proceso de entrevistas ese día concluyó de 3:30 a 4:00 de la tarde. Asimismo, la defensa presentó al custodio del libro de registro del Centro Judicial de Bayamón el cual reflejaba que, en la tarde del día en que se efectuó el alegado pago, había once (11) confinados para conferencia y otros que habían permanecido para vistas que se celebrarían en la tarde. En específico, señaló el custodio que esa tarde había aproximadamente treinta (30) confinados en el área. Véase E.N.P., págs. 113 y 123.


 A esos efectos, el Alguacil Salgado Marrero testificó que Acevedo y Collazo no se hablaban a raíz del mencionado incidente; “entre ellos no había ninguna relación”. Por otro lado, el Alguacil Sánchez Laureano ratificó que hubo un incidente entre Collazo y Acevedo que tomó las relaciones negativas. Para la fecha en que supuestamente ocurrieron los hechos, Sánchez Laureano señaló que las relaciones entre ellos estaban tan deterioradas que Collazo y Acevedo ni se hablaban. Véase E.N.P., págs. 112, 121-122.


 Hons. José A. Torres Caraballo y José A. Caquías Mendoza. Este último señaló que se había inhibido de seguir presidiendo vistas preliminares de otros casos de la misma redada porque “le resultaba difícil darle crédito a Collazo” debido a que éste había faltado a la verdad en el testimonio vertido en ciertas vistas preliminares de la misma redada.
Por otro lado, la Hon. Ygrí Rivera de Martínez, habiendo evaluado el testimonio de Collazo con relación a este mismo operativo, tildó al mismo de “profesional en el campo de la intriga, de la manipulación, y de todas esas cosas que desgraciadamente perduran hoy día en las personas que buscan satisfacer sus intereses a costa de lo que sea”. Apéndice IV, pág. 12.